DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28-32, and 34-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 28 as amended recites in the last paragraph: “wherein the shoulder blocker is adjustable in position along a plane of the table, the shoulder blocker being adjustable in position along the plane of the table relative to a widthwise edge of the table in a direction which is perpendicular to the one edge of the table to a first position, and a second position which is closer to the widthwise edge than the first position, each of the first position and second position being closer to the widthwise edge than to an opposite edge of the table which is opposite to the widthwise edge” which lacks written description as originally filed and therefore constitutes new matter.
As best understood with respect to Applicant’s Fig. 1 reproduced below, and presumably the “widthwise edge” and “opposite edge” as annotated below, it is unclear how “each of the first position and second position are closer to the widthwise edge” because neither the drawings nor the specification provide a length or dimension to the table 11 with respect to the edge of the table opposite the widthwise edge.
[AltContent: textbox (presumed opposite edge of table 11 can be any horizontal edge from the vertical length)][AltContent: rect][AltContent: textbox (perpendicular direction of edge)][AltContent: arrow][AltContent: textbox (one edge of table 11)][AltContent: textbox (widthwise edge)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    727
    579
    media_image1.png
    Greyscale

Appropriate correction is required.


Allowable Subject Matter
Claims 13-16, 18-25 and 33 are allowed.
Claim 13 was amended to include limitations previously indicated as allowable in dependent claim 17.
Regarding independent claim 13, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited, and more specifically, a device for guided joint-training comprising: a limb movement board; an limb stabilizer connected to the board and pivotally moveable along the board; a first blocker, the first blocker positioned on the board to limit one of a plurality movement ranges of the limb stabilizer; a second blocker, positioned on the board; the limb stabilizer being limited in pivotal motion in one direction by the first blocker and in an opposite direction by the second blocker; and wherein an angle of a top surface of the board is adjustable; and wherein the limb stabilizer is removably connected to the board by fitting of a shaft into one of a plurality of apertures on the board.

Regarding independent claim 24, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited, and more specifically, a device for guided limb movement comprising: a limb movement board comprising: a limb stabilizer having a base, the limb stabilizer pivotable about a pivotal connection of the limb stabilizer to the board; wherein the limb stabilizer further comprises an upright shaft extending upward from the base away from the board, the upright shaft pivotally connected to the limb stabilizer base, the upright shaft allowing a pivoting motion relative to the base in a direction towards the top surface of the board to provide internal and external rotation for a shoulder of an arm being stabilized thereon; and further comprising a dowel attached to the limb stabilizer, a pushing or pulling of the dowel causing a movement of the limb stabilizer such that a user of the device may position a first limb in the limb stabilizer and use a second limb to move the dowel and in turn move the limb stabilizer.

Claim 31 would be allowable if rewritten to overcome the rejection(s)   and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed on 09/27/2021 have been considered but are moot because the new ground of rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S LO/Primary Examiner, Art Unit 3784